

117 HR 1354 IH: Santa Monica Mountains National Recreation Area Boundary Adjustment Study Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1354IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Lieu (for himself, Ms. Waters, Ms. Brownley, Mr. Schiff, Ms. Bass, Mrs. Napolitano, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a special resource study of portions of the Los Angeles coastal area in the State of California to evaluate alternatives for protecting the resources of the coastal area, and for other purposes.1.Short titleThis Act may be cited as the Santa Monica Mountains National Recreation Area Boundary Adjustment Study Act.2.Resource study of the Los Angeles coastal area, California(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Study areaThe term study area means the coastline and adjacent areas to the Santa Monica Bay from Will Rogers State Beach to Torrance Beach, including the areas in and around Ballona Creek and the Baldwin Hills and the San Pedro section of the City of Los Angeles, excluding the Port of Los Angeles north of Crescent Avenue.(b)Special resource study(1)StudyThe Secretary shall conduct a special resource study of the study area.(2)ContentsIn conducting the study under paragraph (1), the Secretary shall—(A)evaluate the national significance of the study area;(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;(C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and(E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.(3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.(4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the results of the study; and(B)any conclusions and recommendations of the Secretary.